Opinion issued January 14, 2010
                                                          



 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00601-CR
____________

JORDASH JEROME HENDERSON Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1183368



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  Appellant, Jordash Jerome Henderson,
pleaded guilty to the offense of sexual assault of a child, and, in accordance with his
plea bargain agreement with the State, the trial court sentenced appellant to
confinement for two years.   
           After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  The trial court did  not give 
permission for appellant to appeal.   
          We conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that appellant has no right of appeal due to the agreed
plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).Accordingly, we dismiss the appeal for lack of jurisdiction.
          We deny any pending motions as moot.
PER CURIAM
Panel consists of Chief Justices Jennings, Hanks, and Bland.
Do not publish.